-.                                                            ~-763




     PRICE   DANIEL
     ATTORNEY GENERAL

                                    September 12, 1947

             Hon.   George X .
                            Elhemard        Opinion X0. V-373
             Comptroller of Pubtic Accounts  -
             Austin, Texas                  Re: Whether I.4covered
                                                 hopper cem belong-
                                                 ing to H~ellibu&m
                                                 011 Well Ceaentlng
                                                 Co. are sub cot to
                                                 ad valorem I(ixea
                                                 and if so, the tax-
                                                 able sltus under
                                                 facts stated
             Deer Mr. SheppardP
                        You Fequest our oplnloa %.a*eferenoe to 6h*
             ~~aboveoeptioned umtter, baaed on the facts 68 out&
                                            “pLiburton OL1 Well-Cc-
              lined in .lettersto you from 8s
              mentlng C,ompeny,whloh iacts are aa follows:
                         “The Ralllburton Oil Well Cementing
                    CompatUria primarily engaged In-the ser-
                    vlcing-ot oil and gas wella end In counec-
                    tlon, therewlth, sells some 011 field aup-
                    plfea. One of the item8 which~we sell is
                    cement. Thla Company haa reoently purchee-
                    ed severe1 LO covered hopper cara which ere
                    opeclflcallydesigned to haul dry bulk
                    cement over or on rallroad tracks. The
                    c8rs are hauled on the railroad tr@oks by
                    the rellroad compaELb.#and the railroad oom-
                    psnias ey us on a mileage barie for the
                    use Or ehe care. The aara which we own el%
                    used exclusivelyto heul cement for ua.


                         "At the presetit time, this Compeng es-
                    slgw rellroed cards to a aertala.lwetlon
                    In muoh tb a.118saner as we eralgn our
                          . As on exeII)p10,
                    trualrr                  ve hove a bulk see
                    rdbntabomge plant at Xwklns, !Fex86,end
                    there are no%?two rlatlroad Carl aaalgned to
                    that planta By the em3 of the yee~~,however,
                                                                                     .-        ‘   .

.   .




                           Hon.   G4orge   Ii.Sheppard - P4ge 2 (Ho. V-373)


                                  there may be uone or e4 sang 08 five or allx
                                  osrs ssslgned to thls pl4nt depending up&u
                                  the amount of business in that psrtioulsr
                                  areso If the cement bualtiesaincreases st
                                  Eavklna, It la poasfble that on4 or mom
                                  railroad a4ra whfah sr4 now aaaigtiedto oti
                                  Odesss.plantmay be trmuiarred to llrwkins,.
                                  and by the 44m4 token aue or more 02 the
                                  cam nov ssrigaed to the~Havklm~pl4nt rsy
                                  be trsiasferredto our Lev4llmd plant in
                                  case the aement busiaeas facreesss st Lerel-
                                  lrnd and decreases at Hawkfns.
                                        'We use these rall~oad c,araas storage
                                  bins to a 14rggeextent.     I do not belleve
                                  that ve have 4ny, rsilrsad cam whioh sre not
                                  in tie unless, of eourae, they am in aeid
                                  of repsir. Zisllroadoars which sro ststloaed
                                  er hesdquartersdat Hawkins are loaded with
                                  oeaont at Dsllaa, Ft. Worth, Houston, Ada,
                                  Oklshoma, end la the State of Arkrneaa.     Xn
                                  the paat it hss beea lmpoaaibleto get emnagh
                                  aement at Xbllrs and Irt;~.Worth to supply QOJ?
                                  bulk ceaent.plantain the Dal188 and Ft; Worh            ‘.           ,.
         ‘~.


                                  area.   Rsllroad cars saalgned to our Odessa
               .                  plant sro leaded with cement St ltlPs~o end
                                  Sm Aatonio r'hdat 40~4 loaatlona in Kswss
                                  and Ilebraska. A8 4 ritter   of pr4atlce, the
                                  comeat is purahSSed et the most aontenlent
                                  cement ranufsaturlngplant If thst plant asa
                                  rupply ua.
                                        "In cam4 our bualneaa should fill oii to
                                  ruch sn extent that prrt of our rsllraad asrs
                                  would beoom Idle, I bellevs It would be ssfe
                                  to say that the idle csrs would be kept .st the
                                  loostioa whe2-0~they are 4srignea.  I aQ not be-
        .,. .
            .                     lle+re.that the7 vould be brought into our bore
                                  oflioe here .stDunmn, ualesa oimmmst4~cces
                                  ohsage In the future.
                                       "When you submit this quoatiou to the At-
                                  toruq Qeaersl, ve shall appreaiate it IS you
                                  will sdvlse him th4t we are required to ~47
                                  mileage tsxos In the St&es of Konsrs, Okls-
                                  home and Hew Mexico, on cars nhich travel
                                  ttiough thoae atatea. These aileege taxes are
                                  la lieu of property taxea 4nd rpply to sll




                   ‘.~.,                                      ,
    :
Hon. George H. Sheppard - Page 3     (No. V-373)


     miles traveled regardless of the location
     to vhioh the co??8heve been permanently or
     temporerllg aaslgned. Property taxea are
     levied In the States of Arksnsa8, Colorado,
     Loulsiene,M.fsslasippi,  etc., on 8 mileage
     baaia and the permanent or temporary lcoa:
     tlon of the car Ii not taken Into conalder-
     atian In errlvlw Bt the ad valorem tax.
     The mlles traveled in those states ELIcom-
     pared with the a&lea traveled wergwhare is
     thb ordinary basis wetI for arriving at the
     valuation upon vhioh the ad velorw tax is
     levled. You will race11 our letter of Aug-
     ust 15 in wh&ch rerstated that the cara whiah
     are esaigned to our vartoue locationa or
       let&s in Texas are used snd travel lo the
     x t&es of Arkansea, Kawaa., Oklahoma, Ae-
     bradka, LouIslens,low Mexloo end Texas."
            The aommon low maxim of "mobilie aequinttw pep-
uowa” (rcmbles        iollov the pereoa), that la, that per-
 So0rl pswpwty h*s Ita Jeaetlsitu8 for taxatl,onpurposes
 *t t&e p&roe of the ovaezw domicile, la the general @e
             Althou@ the Owzstitutlca of Texas (Art. !IZII,
                              "012 property, uhether avned by
pb2wbna or i3tmwretLoaa.ahaU be essesaed for taxation,
 (lndfaxes pa -$0’the oount~                       "it 'hasbeen
held write IL rfme c0urt of                         provision
 i# no i$oPs~t&~~r,ddolersthm of the oomwa lew rule in
&hat %bUs LC h8d aef’erbwoeta Cke tixltag         power, it evl*
dant aaent property Vhwe !!jituated         for the purposss of
~~~tia$br          the geaexal gringlplba of law as then
                 city of Fort. erth v. Southland Greyhound
Warr 67 i. W. (26) 361; #, C. & 8. Fb my. CO. v. City
 rb B&r,      16 8. W. (2d) 292; Great Southern Life Ins:
Co. v. Olty of Austin, 243,.8.W. 778; Cltr of Galvestoa-
0. Haden, t?lb 8. li. 7663 Fbrrls v. mable, 12 S.W. 689.
Ibid itiwprbtetlon Is lraldrl8.0to apply to Artiole
‘7lS3, Xbvl8bd Cl.vLl8t@tut'b(l     of Toxaa, aa amended, ea-
 rated p wr a b ntto tbb llrovbooartltutlonalprovision (See
OWbU rwl'b),     t?i!&toh ~o*idba:
               "All pmperty, Foul and personal, except
     rush es ir ra@rbd to be listed and rasessed
     othezwlss, ahell ba llmted rid assessed In the
     ooklatgwhere it $9 8itUdadI sad all personal
     property,      subject to taxation and temporarily
     raaovcrtl,   trou the Stete OF aounty, shell be
     llutad aad asae’tmd tn &he oounty of the reair
  ez-81’8Oplnlon Ilo.O-3702 it vsa held that where resd
  -1w.       alpmbat wus situ&ad la 8 aooatf other thsn that
           “f.
             deuce of the maer on’8 pbmsmllt ~)Dlsls
  bf the redo,                                       la be-
  l8tlon to the taxing f4iarIn question, it was taxable in
  tb oouatf where rotuall3 situated.
               The Sact that
  ilCtOl’8f#te
    28Ot 8ti th8t
A- elowdo, Iti~rluslgpf~8a4
  16vied l
         ga              inst:th   e m boifs dobs
                             @a 6 mfl~(~o                 I& affect
  tbrir,   :tUX+bility      IO   TbXSS.   It haa 1~   be98 settled by the
                                    Y..

-




    BOIL oeolyp H. Bh8pp.3rd- Page 5            (Ho.   v-373)



    U. S. Supreme Court that prop8rty having its sltus with-
    in the tsX%ilg3tbt8S IS QOt 8X8Prptfl'OtU
                                            8 QOQdi8Ul'i3fQ8-
    toPy Property tax merely beceuse the moperty is used 1~
    interstate commerct. Virglnle v. Imperia.1Coal Bales Co.,
    InC., 293 0. 9. 15, 55 aup. ct. 12. The supreme colmt
    of the United States in First Bank Stock Corp. v. 8tet8
    of Minnesota, 301 U. 9. 234, 57 S. Ct. 677, held that
    propelrtpowned by a Delaware corporation doing bwluesa
    in #lmesote, seld property being loceted end used in
    Hlnnesota in connectionwith the corporation'sbueinesa
    ectlvities,acquired 8 "commercialdaulclle" end tsxeble
    situa In Bbnesotr.   The court further wl;d it WBB lm-
    meteriel thet such property was 8180 subject to taxation
    la another 3t8te.
               Based upon the f8ctaas glvea us,,it aeoma clear,
    aads* the euthorltiercited, that i%hs~82-8itaquestlou
    lrferubject to ad vslomla tsxetloala Tex88, sad that they
    hav8 8 bWia888 situs for taxation p14rposesia the county
    to which they ara raslgued.   It clppetimthat these car8
    Y8Pe %?cently purohesed"by Helliburton CoDp&ng, Of
    course if th8y Wp8 not Wn8d by Ihll%bUrta~8nd located
    in %x88 oa lrrt iF=uer) lat.thersvou1d.M QO CaXes due
    there& fop thicrjeer. The cbusrtyto whloh the cam umg
    be esdgnwt end located on Jeaaem &, 1948, de%emiaes
    their trxeble sltaa far next ~y-eer.~Thef'sctt&& the ok
    or car8 8by be temporsrily oat of the,coantf of its aittas
    on Jehurrf  lat 0% refilling or other pua?pose;rwould mot
    sffeot either it8 ,texabllityor Cax6ble 8ltu8.


               I& cov8red hopper tieflroedcera owned
         by B8lliburton    Oir.well COQleatl, CO., Snd
         888lgned to varloum count188 la7 exaa and
         there wed 88 8tc+8gp blor SOP oeaenti,rln-
         bez-the facto 8trtad,,ore aubjaot to ld vrlor-
         68 t;uetierl   in Teame; ad the taxable ritlu
         of   08ob   oar    18 la the county    to whioh i* is
         lraigned.         Art.  7153 V.C.8.3   0it.g of Ft.
        worth v. I)oathlend
                          We@muad               Llneu, 67 8. If.
                                                                                     --.   _,
..        .



                              Ron. CfeO~~ B. llheposrd - Pegs 6   MO. v-373)


                                    24) %36r;tiPgild@ V. 1 Ol'181CO.1 S8188 CO.,
                                    tic.,293 0. 8. 15; Fire?I beak 8tcck Carp., W.
                                                   301v. 8. 234.
                                   8ttrtOoi llilrn.,
                                                      V8Z7t3'UlytOW
                                                  ATTOWRY OlNBHAL   OF t’BU$
          I




     ‘.


                  .:       _‘~.
              :


                              uve/aao/lh




                                                      .
                                             I




                       .